DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I, claims 1,5,9-11, and species of polyolefin and barium titanite in the reply filed on 6-27-22 is acknowledged.
Claims 12-25 are withdrawn from further consideration on the merits as drawn to non-elected invention Group II.
Election of species requirement is withdrawn upon further consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4, 957,943 to McAlister et al., (hereinafter “McAlsiter”).
McAlister discloses filled porous polymeric network structure comprising plurality of dielectric particles distributed within the polymeric network structure.
See the entire document, abstract, illustrative examples.
Among suitable fillers, titania and alumina expressly disclosed in col. 6, lines 53-66.
The reference expressly discloses that the filler loading is 50 % or more by volume.
Since the matric polymer has a density of about 1 g/cm3 or less (such as for polymers expressly disclosed as suitable in col.5, line 66 to col.7 line 12) and the density of alumina and titania are around 4 g/cm3,  compositions containing 59 % such filler by volume contain about 80 % of the filler by weight.  See also illustrative examples  (such as example 2,4) disclosing very  high weight % of filler in the porous matrix. 
The porous polymeric network structure comprises polymers corresponding to the claims as disclosed in illustrative examples and in col.5, line 66 to col.7 line 12.
The molecular weight of the HDPE used in illustrative examples (GM 9255) is believed to be around 160 K, which corresponds to the claimed molecular weight.  Moreover, the very broad range of the claimed molecular weights is common for the vast majority of commercially available polymers from the group of polymers disclosed in col.5, line 66 to col.7 line 12., and, therefore, at least obvious.
The product disclosed in illustrative examples is a thin porous film of the thickness fully corresponding to the claimed.
The porous polymeric network structure comprises phase separated plurality of interconnected morphologies.  See the entire document, abstract.
The reference further discloses suitability of the films as a electromagnetic insulator.  Claim 34.
The reference does not address the dielectric constant of the polymeric matric composite.  However, since the matrix composites that are substantially similar in compositions to the composites claimed and disclosed composites it is reasonably expected that such composites would exhibit all the same properties as disclosed in the instant application, including the dielectric constant of the matrix composite.  The burden is shifted to the applicants to provide factual evidence to the contrary.
Therefore, the invention as claimed is fully within the purview of the McAlister reference and choosing specific components and their amounts from lists of suitable components and ranges expressly disclosed by the reference would have been obvious with reasonable expectation of success. 
Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/78085 to 3M Innovative Properties Co., (hereinafter “3M”).
3M discloses a filled polymer matrix composite comprising: a polymeric network structure; and a plurality of dielectric particles distributed within the polymeric network structure.  See the entire document.
The dielectric particles are particles of glass bubbles coated with a metal coating and further with a coating of metal oxide.  See claim 4, illustrative examples  “Procedure 1;Preparation of Coated Filler (pages 15-16), pages 6-8.
The reference further discloses that the composite material may include voids and may incorporate blowing agents leading to forming foamed (porous) material.  See page 10, line 29 to page 11, line 15.
The dielectric constant of the matrix corresponds to the claimed (see figure 2) (with disclosure that dielectric constant of foamed material is similar to those of non-foamed materials see page 11). 
The amounts of filler loading disclosed by the reference is up to 65 % by volume.  The reference further expressly discloses that the density of the filler may be as high as 3.5 g/cm3 (page 5, lines 7-15), which makes the claimed amounts of filler by weight at least obvious.  Furthermore, the reference discloses that in foamed material, “the remaining 35 volume percent may be air or other gas”  (page 6, lines 23-25), which further makes the claimed weight % of filler in the foamed (porous) matrix obvious. 
	The polymers suitable for porous polymeric network disclosed if, for example, table on pages 14-15 fully correspond  to the claimed polymers. 
The foamed samples were molded to a layer having a thickness of 0.13 cm (1300 micrometers) (see “Procedure 2” pages 18-19.).
The polymers used in illustrative examples, such as HDPE 1285 by Fina (high Mw polyethylene) or LDPE Tenite 1550 F (MFI 3.5) are believed to be corresponding to the claimed molecular weight.  Moreover, the very broad range of the claimed molecular weights is common for the vast majority of commercially available polyolefin based polymers. 
The 3M reference further discloses composite matrix as a electromagnetic insulator.  Claims 13-15.
Therefore, the invention as claimed is fully within the purview of the 3M reference and choosing specific components and their amounts from lists of suitable components and ranges expressly disclosed by the reference would have been obvious with reasonable expectation of success. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765